

Exhibit 10.5
CMI Loan No. 237630


GUARANTY OF RECOURSE OBLIGATIONS
THIS GUARANTY OF RECOURSE OBLIGATIONS (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, this “Guaranty”)
is made this 30th day of August, 2019, jointly and severally, by KARL SLOVIN, an
individual, having an address at c/o M West Holdings, LLC, 13949 Ventura
Boulevard, Suite 350, Sherman Oaks, California 91423 (“Individual Guarantor”),
SLOVIN PROPERTIES, INC., a Delaware corporation, having an address at c/o M West
Holdings, LLC, 13949 Ventura Boulevard, Suite 350, Sherman Oaks, California
91423 (“Slovin Guarantor”), and KBS SOR US PROPERTIES II LLC, a Delaware limited
liability company, having an address at 800 Newport Center Drive, Suite 700,
Newport Beach, California 92660 (“KBS Guarantor” , together with Individual
Guarantor and Slovin Guarantor, collectively, “Guarantor”), in favor of INVESCO
CMI INVESTMENTS, L.P., a Delaware limited partnership, having an address at c/o
Invesco Real Estate, 2001 Ross Avenue, Suite 3400, Dallas Texas 75201 (together
with its successors, transferees and assigns, the “Lender”).
RECITALS:
A.Lender and NOHO COMMONS PACIFIC OWNER LLC, a Delaware limited liability
company (“Borrower”), have entered into a certain Loan Agreement, dated as of
the date hereof (as it may hereafter be modified, supplemented, extended, or
renewed and in effect from time to time, the “Loan Agreement”), which Loan
Agreement sets forth the terms and conditions of a loan (said loan, together
with all advances which may hereafter be made pursuant to the Loan Agreement,
being referred to herein as the “Loan”) to Borrower secured by certain Property
as defined and more particularly described in the Loan Agreement.
B. Guarantor holds a direct or indirect interest in Borrower and will receive
direct or indirect benefit from Lender’s making of the Loan to Borrower.
C. The Loan is evidenced by a certain Promissory Note, dated as of the date
hereof, executed by Borrower and payable to the order of Lender (such Promissory
Note, as it may hereafter be renewed, extended, supplemented, increased or
modified and in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal, or extension thereof, in
whole or in part, is herein called the “Note”).
D. Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lender to make
the Loan to Borrower, Guarantor hereby guarantees to Lender the prompt and full
payment and performance of the Guaranteed Recourse Obligations of Borrower
(defined below), this Guaranty being upon the following terms and conditions:



--------------------------------------------------------------------------------



1.Guaranteed Recourse Obligations of Borrower.
(a) Guarantor hereby unconditionally and irrevocably guarantees to Lender the
punctual payment when due, and not merely the collectability, whether by lapse
of time, by acceleration of maturity, or otherwise, and at all times thereafter
the payment of the Guaranteed Recourse Obligations of Borrower (hereinafter
defined). As used herein, the term “Guaranteed Recourse Obligations of Borrower”
shall mean all obligations and liabilities of Borrower for which Borrower shall
be personally liable pursuant to Section 11.22 of the Loan Agreement, together
with all reasonable attorneys’ fees and all other costs and expenses payable by
Guarantor to Lender pursuant to Section 10 hereof (but, for the avoidance of
doubt, Guaranteed Recourse Obligations of Borrower shall not include expenses,
fees and/or costs of collection in connection with Lender’s enforcement of any
other Loan Document other than this Guaranty to the extent set forth in such
Section 10).
(b) Limitation on Guarantor’s Liability. Guarantor shall have no liability under
Section 1(a) above with respect to any of the following after the date (the
“Foreclosure Date”) Lender or its designee, or a purchaser at a foreclosure
sale, acquires title to the Property by foreclosure or deed in lieu of
foreclosure: (i) under clause (g) of Section 11.22 of the Loan Agreement to the
extent arising from Borrower’s failure to maintain the Policies after the
Foreclosure Date or to the extent arising from the failure of the Borrower to
pay any insurance premiums applicable to the period after the Foreclosure Date;
and (ii) under clause (h) of Section 11.22 of the Loan Agreement to the extent
relating to Taxes or Other Charges applicable to the period after the
Foreclosure Date. Guarantor shall not be liable for any obligations or
liabilities hereunder resulting solely from the fraud or gross negligence of
Lender or its agents or employees.
2. Certain Agreements and Waivers by Guarantor.
(a) Guarantor hereby agrees that each of the following shall constitute Events
of Default hereunder (i) the occurrence of a default by Guarantor in payment of
the Guaranteed Recourse Obligations of Borrower, or any part thereof, when such
indebtedness becomes due and (ii) an “Event of Default” with respect to
Guarantor under Section 10.1 of the Loan Agreement.
(b) Upon the occurrence and during the continuance of any Event of Default
hereunder, the Guaranteed Recourse Obligations of Borrower, for purposes of this
Guaranty, shall be deemed immediately due and payable at the election of Lender.
Guarantor shall, on demand, pay the Guaranteed Recourse Obligations of Borrower
to Lender. It shall not be necessary for Lender, in order to enforce such
payment, first to (i) institute suit or pursue or exhaust any rights or remedies
against Borrower or others liable for the Debt, (ii) enforce any rights against
any security that shall ever have been given to secure the Debt, (iii) join
Borrower or any others liable for the payment or performance of the Guaranteed
Recourse Obligations of Borrower or any part thereof in any action to enforce
this Guaranty and/or (iv) resort to any other means of obtaining payment or
performance of the Guaranteed Recourse Obligations of Borrower.



2

--------------------------------------------------------------------------------



(c) Suit may be brought or demand may be made against all parties who have
signed this Guaranty or any other guaranty covering all or any part of the
Guaranteed Recourse Obligations of Borrower, or against any one or more of them,
separately or together, without impairing the rights of Lender against any party
hereto.
(d) In the event any payment by Borrower or any other Person to Lender is held
to constitute a preference, fraudulent transfer or other voidable payment under
any bankruptcy, insolvency or similar law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or so paid by Lender to another Person (which
amounts shall constitute part of the Guaranteed Recourse Obligations of
Borrower), and any interest paid by Lender and any reasonable attorneys’ fees,
out-of-pocket costs and expenses actually paid or incurred by Lender in
connection with any such event. If acceleration of the time for payment of any
amount payable by Borrower under any Loan Document is stayed or delayed by any
law or tribunal, any amounts due and payable hereunder shall nonetheless be
payable by Guarantor on demand by Lender.
3. Subordination. If, for any reason whatsoever, Borrower is now or hereafter
becomes indebted to Guarantor, then until the Guaranteed Recourse Obligations of
Borrower have been fully paid and performed:
(a) such indebtedness and all interest thereon and all liens, security interests
and rights now or hereafter existing with respect to property of Borrower
securing same shall, at all times, be subordinate in all respects to the
Guaranteed Recourse Obligations of Borrower and to all liens, security interests
and rights now or hereafter existing to secure the Guaranteed Recourse
Obligations of Borrower;
(b) Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Recourse Obligations of Borrower have been fully and finally paid and
performed;
(c) Guarantor hereby assigns and grants to Lender a security interest in all
such indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Recourse Obligations of Borrower have been fully
paid and performed. If, notwithstanding the foregoing provisions, Guarantor
should receive any payment, claim or distribution that is prohibited as provided
above in this Section, Guarantor shall pay the same to

3

--------------------------------------------------------------------------------



Lender immediately, Guarantor hereby agreeing that it shall receive the payment,
claim or distribution in trust for Lender and shall have absolutely no dominion
over the same except to pay it immediately to Lender; and
(d) Guarantor shall promptly upon written request of Lender from time to time
execute such documents and perform such acts as Lender may reasonably require to
evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section.
4. Other Liability of Guarantor or Borrower. If Guarantor is or becomes liable,
by endorsement or otherwise, for any indebtedness owing by Borrower to Lender
other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby, and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may have against Guarantor.
5. Assignment by Lender. This Guaranty is for the benefit of Lender and Lender’s
successors and assigns, and in the event of an assignment made in accordance
with the Loan Agreement of the Guaranteed Recourse Obligations of Borrower, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the Guaranteed Recourse Obligations of Borrower so assigned, may be transferred
with such Guaranteed Recourse Obligations of Borrower. To the extent permitted
by applicable law, Guarantor waives notice of any transfer or assignment of the
Guaranteed Recourse Obligations of Borrower, or any part thereof, and agrees
that failure to give notice will not affect the liabilities of Guarantor
hereunder.
6. Binding Effect. This Guaranty is binding not only on Guarantor, but also on
Guarantor’s heirs, personal representatives, successors and assigns. Upon the
death of Guarantor, if Guarantor is a natural person, this Guaranty shall
continue against Guarantor’s estate as to all of the Guaranteed Recourse
Obligations of Borrower, including that portion incurred or arising after the
death of Guarantor and shall be provable in full against Guarantor’s estate,
whether or not the Guaranteed Recourse Obligations of Borrower are then due and
payable. If this Guaranty is signed by more than one Person, then all of the
obligations of Guarantor arising hereunder shall be jointly and severally
binding on each of the undersigned, and their respective heirs, personal
representatives, successors and assigns, and the term “Guarantor” shall mean all
of such Persons and each of them individually. Without limitation of any other
term, provision or waiver contained herein, Guarantor hereby acknowledges and
agrees that it has been furnished true, complete and correct copies of the Loan
Documents and has reviewed the terms and provisions thereof (including, without
limitation, the Guaranteed Recourse Obligations of Borrower).
7. Nature of Guaranty. Guarantor hereby acknowledges and agrees that this
Guaranty (a) is a guaranty of payment and not only of collection and that
Guarantor is liable hereunder as a primary obligor, (b) shall only be deemed
discharged after the indefeasible satisfaction in full of the Guaranteed
Recourse Obligations of Borrower, (c) shall not be reduced, released,
discharged, satisfied or otherwise impacted in connection with (i) any act or
occurrence that might, but for the provisions hereof, be deemed a legal or
equitable reduction, satisfaction, discharge or release and/or (ii) Lender’s
enforcement of remedies under the Loan Documents

4

--------------------------------------------------------------------------------



and (d) shall survive the foregoing and shall not merge with any resulting
foreclosure deed, deed in lieu or similar instrument (if any).
8. Governing Law; Forum. This Guaranty and any claim, controversy or dispute
arising under or related to this Guaranty, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties will be governed by, and construed and enforced in accordance with, the
laws of the State of New York without regard to any conflicts of law principles,
except to the extent preempted by federal laws. As a further inducement to
Lender to make the Loan and in consideration thereof, Guarantor further
covenants and agrees (a) that in any action or proceeding brought by Lender
against Guarantor on this Guaranty, Guarantor shall and does hereby waive trial
by jury, (b) Guarantor will maintain a place of business or an agent for service
of process in New York and give prompt notice to Lender of the address of such
place of business and of the name and address of any new agent appointed by it,
as appropriate, (c) the failure of Guarantor’s agent for service of process to
give it notice of any service of process will not impair or affect the validity
of such service or of any judgment based thereon, (d) if, despite the foregoing,
there is for any reason no agent for service of process of Guarantor available
to be served, and if Guarantor at that time has no place of business in the
State of New York then Guarantor irrevocably consents to service of process by
registered or certified mail, postage prepaid, to it at its address given in or
pursuant to the first paragraph hereof, Guarantor hereby waiving personal
service thereof, (e) that within thirty (30) days after such mailing, Guarantor
so served shall appear or answer to any summons and complaint or other process
and should Guarantor so served fail to appear or answer within said thirty (30)
day period, said Guarantor shall be deemed in default and judgment may be
entered by Lender against the said party for the amount as demanded in any
summons and complaint or other process so served, (f) Guarantor initially and
irrevocably designates Goldfarb & Fleece LLP, with offices on the date hereof at
560 Lexington Avenue, New York, New York 10022, Attention: Robert M. Zimmerman,
Esq., to receive for and on behalf of Guarantor service of process in the State
of New York with respect to this Guaranty, (g) with respect to any claim or
action arising hereunder, Guarantor (i) irrevocably submits to the nonexclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in New York County, and appellate courts from any thereof
and in the state and federal courts in the State in which the Property is
located, and (ii) irrevocably waives any objection which it may have at any time
to the laying on venue of any suit, action or proceeding arising out of or
relating to this Guaranty brought in any such court, irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum, and (h) nothing in this Guaranty will be
deemed to preclude Lender from bringing an action or proceeding with respect
hereto in any other jurisdiction.
9. Invalidity of Certain Provisions. If any provision of this Guaranty or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable Legal Requirements.



5

--------------------------------------------------------------------------------



10. Attorneys’ Fees, Costs and Expenses of Collection. Guarantor shall pay on
demand all reasonable attorneys’ fees and all other out-of-pocket costs and
expenses actually incurred by Lender in the enforcement of or preservation of
Lender’s rights under this Guaranty including, without limitation, all
reasonable attorneys’ fees, costs and expenses, investigation costs, and all
court costs, whether or not suit is filed herein, or whether at maturity or by
acceleration, or whether before or after maturity, or whether in connection with
bankruptcy, insolvency or appeal, or whether in connection with the collection
and enforcement of this Guaranty against any other Guarantor, if there be more
than one. Guarantor agrees to pay interest on any expenses or other sums due to
Lender under this Section 10 that are not paid when due from such date until
same are paid, at a rate per annum equal to the interest rate provided for in
the Note. Guarantor’s obligations and liabilities under this Section 10 shall
survive any payment or discharge in full of the Guaranteed Recourse Obligations
of Borrower.
11. Payments. All sums payable under this Guaranty shall be paid in lawful money
of the United States of America that at the time of payment is legal tender for
the payment of public and private debts.
12. Controlling Agreement. It is not the intention of Lender or Guarantor to
obligate Guarantor to pay interest in excess of that lawfully permitted to be
paid by Guarantor under applicable Legal Requirements. Should it be determined
that any portion of the Guaranteed Recourse Obligations of Borrower or any other
amount payable by Guarantor under this Guaranty constitutes interest in excess
of the maximum amount of interest that Guarantor, in Guarantor’s capacity as
guarantor, may lawfully be required to pay under applicable Legal Requirements,
the obligation of Guarantor to pay such interest shall automatically be limited
to the payment thereof in the maximum amount so permitted under applicable Legal
Requirements. The provisions of this Section shall override and control all
other provisions of this Guaranty and of any other agreement between Guarantor
and Lender.
13. Notices. Any and all notices, elections, demands, requests and responses
thereto permitted or required to be given under this Guaranty shall be given in
accordance with the applicable terms and conditions of the Loan Agreement.
Notices to Guarantor shall be addressed as follows:
Karl Slovin
c/o M West Holdings, LLC
13949 Ventura Boulevard, Suite 350
Sherman Oaks, California 91423
Telephone: (818) 501-5600
Fax: (818) 501-5655
Email: kslovin@mwestholdings.com
with a copy to:
KBS Strategic Opportunity REIT II, Inc.
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Brian Ragsdale



6

--------------------------------------------------------------------------------



Telephone: (949) 797-0305
Fax: (949) 417-6501
Email: bragsdale@kbs.com
with a copy to:


Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Drive, 10th Floor
Costa Mesa, California 92626
Attention: Scott Morehouse, Esq.
Telephone: (714) 424-2865
Fax: (714) 513-5130
Email: smorehouse@sheppardmullin.com


with a copy to:


Goldfarb & Fleece LLP 
560 Lexington Avenue
New York, New York 10022
Attn:  Robert M. Zimmerman, Esq.
Telephone: (212) 891-9117
Fax: (212) 751-3738
Email: rzimmerman@gflegal.com


Guarantor shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of notice to
Lender in the manner set forth above.
14. Cumulative Rights. The exercise by Lender of any right or remedy hereunder
or under any other Loan Document, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy. Lender shall
have all rights, remedies and recourses afforded to Lender by reason of this
Guaranty or any other Loan Document or by law or equity or otherwise, and the
same (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Guarantor or others obligated for the
Guaranteed Recourse Obligations of Borrower, or any part thereof, or against any
one or more of them, or against any security or otherwise, at the sole
discretion of Lender, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Guarantor that the exercise of, discontinuance of the
exercise of or failure to exercise any of such rights, remedies, or recourses
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse, and (d) are intended to be, and shall be,
nonexclusive. No waiver of any default on the part of Guarantor or of any breach
of any of the provisions of this Guaranty or of any other document shall be
considered a waiver of any other or subsequent default or breach, and no delay
or omission in exercising or enforcing the rights and powers granted herein or
in any other document shall be construed as a waiver of such rights and powers,
and no exercise or enforcement of any rights or powers hereunder or under any
other document shall be held to exhaust such rights and powers, and every such
right and power may be exercised from time to

7

--------------------------------------------------------------------------------



time. The granting of any consent, approval or waiver by Lender shall be limited
to the specific instance and purpose therefor and shall not constitute consent
or approval in any other instance or for any other purpose. No notice to or
demand on Guarantor in any case shall of itself entitle Guarantor to any other
or further notice or demand in similar or other circumstances. No provision of
this Guaranty or any right, remedy or recourse of Lender with respect hereto, or
any default or breach, can be waived, nor can this Guaranty or Guarantor be
released or discharged in any way or to any extent, except specifically in each
case by a writing intended for that purpose (and which refers specifically to
this Guaranty) executed, and delivered to Guarantor, by Lender.
15. Subrogation. Notwithstanding anything to the contrary contained herein, to
the extent permitted by applicable law (a) Guarantor shall not have any right of
subrogation in or under any of the Loan Documents or to participate in any way
therein, or in any right, title or interest in and to any security or right of
recourse for the Guaranteed Recourse Obligations of Borrower, until the
Guaranteed Recourse Obligations of Borrower have been fully paid, and (b) if
Guarantor is or becomes an “insider” (as defined in Section 101 of the
Bankruptcy Code) with respect to Borrower, then Guarantor hereby irrevocably and
absolutely waives until the Guaranteed Recourse Obligations of Borrower have
been fully paid, any and all rights of contribution, indemnification,
reimbursement or any similar rights against Borrower with respect to this
Guaranty (including any right of subrogation, except to the extent of collateral
held by Lender), whether such rights arise under an express or implied contract
or by operation of law. It is the intention of the parties that Guarantor shall
not be deemed to be a “creditor” (as defined in Section 101 of the Bankruptcy
Code) of Borrower by reason of the existence of this Guaranty in the event that
Borrower or Guarantor becomes a debtor in any proceeding under the Bankruptcy
Code. This waiver is given to induce Lender to make the Loan as evidenced by the
Note to Borrower.
16. Further Assurances. Guarantor at Guarantor’s expense will promptly execute
and deliver to Lender upon Lender’s reasonable request all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.
17. No Fiduciary Relationship. The relationship between Lender and Guarantor is
solely that of lender and guarantor. Lender has no fiduciary or other special
relationship with or duty to Guarantor and none is created hereby or may be
inferred from any course of dealing or act or omission of Lender.
18. Interpretation. If this Guaranty is signed by more than one Person as
“Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer to
all such Persons jointly and severally, and all promises, agreements, covenants,
waivers, consents, representations, warranties and other provisions in this
Guaranty are made by and shall be binding upon each and every such undersigned
Person, jointly and severally and Lender may pursue any Guarantor hereunder
without being required (i) to pursue any other Guarantor hereunder or
(ii) pursue rights and remedies under the Security Instrument and/or applicable
Legal Requirements with respect to the Property or any other Loan Documents.
19. Time of Essence. Time shall be of the essence in this Guaranty with respect
to all of Guarantor’s obligations hereunder.

8

--------------------------------------------------------------------------------



20. Execution. This Guaranty may be executed in multiple counterparts, each of
which, for all purposes, shall be deemed an original, and all of which together
shall constitute one and the same agreement.
21. Entire Agreement. This Guaranty embodies the entire agreement between Lender
and Guarantor with respect to the guaranty by Guarantor of the Guaranteed
Recourse Obligations of Borrower. This Guaranty supersedes all prior agreements
and understandings, if any, with respect to guaranty by Guarantor of the
Guaranteed Recourse Obligations of Borrower. No condition or conditions
precedent to the effectiveness of this Guaranty exist. This Guaranty shall be
effective upon execution by Guarantor and delivery to Lender. This Guaranty may
not be modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Guaranty by its date and specifically identifying the
portions hereof that are to be modified, amended or superseded. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.
22. WAIVER OF JURY TRIAL. GUARANTOR, AND BY ACCEPTANCE OF THIS GUARANTY, LENDER,
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH GUARANTOR AND
LENDER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
PERTAINING TO, THIS GUARANTY AND ANY OTHER LOAN DOCUMENT. IT IS AGREED AND
UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS GUARANTY. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND GUARANTOR, AND BY
ACCEPTANCE OF THIS GUARANTY, LENDER, HEREBY REPRESENTS THAT NO REPRESENTATIONS
OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. LENDER AND
GUARANTOR EACH FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
23. Waivers.
(a) Guarantor hereby agrees that neither Lender’s rights or remedies nor
Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to): (i) any limitation of
liability or recourse in any other Loan Document or arising under any law;
(ii) any claim or defense that this Guaranty was made without consideration or
is not supported by adequate consideration; (iii) the taking or accepting of any
other security or guaranty for, or right of recourse with respect to, any or all
of the Guaranteed Recourse Obligations of Borrower;

9

--------------------------------------------------------------------------------



(iv) any homestead exemption or any other similar exemption under applicable
Legal Requirements and Guarantor hereby waives the benefit of any such exemption
as to the Guaranteed Recourse Obligations of Borrower; (v) any release,
surrender, abandonment, exchange, alteration, sale or other disposition,
subordination, deterioration, waste, failure to protect or preserve, impairment,
or loss of, or any failure to create or perfect any lien or security interest
with respect to, or any other dealings with, any collateral or security at any
time existing or purported, believed or expected to exist in connection with any
or all of the Guaranteed Recourse Obligations of Borrower, including any
impairment of Guarantor’s recourse against any Person or collateral;
(vi) whether express or by operation of law, any partial release of the
liability of Guarantor hereunder, or if one or more other guaranties are now or
hereafter obtained by Lender covering all or any part of the Guaranteed Recourse
Obligations of Borrower, any complete or partial release of any one or more of
such guarantors under any such other guaranty, or any complete or partial
release or settlement of Borrower or any other party liable, directly or
indirectly, for the payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower; (vii) the death, insolvency, bankruptcy,
disability, dissolution, liquidation, termination, receivership, reorganization,
merger, consolidation, change of form, structure or ownership, sale of all
assets, or lack of corporate, partnership or other power of Borrower or any
other party at any time liable for the payment or performance of any or all of
the Guaranteed Recourse Obligations of Borrower; (viii) either with or without
notice to or consent of Guarantor: any renewal, extension, modification or
rearrangement of the terms of any or all of the Guaranteed Recourse Obligations
of Borrower and/or any of the Loan Documents; (ix) any neglect, lack of
diligence, delay, omission, failure, or refusal of Lender to take or prosecute
(or in taking or prosecuting) any action for the collection or enforcement of
any of the Guaranteed Recourse Obligations of Borrower, or to foreclose or take
or prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Guaranteed Recourse Obligations of Borrower; (except that Guarantor shall have
no liability under this Guaranty for damages resulting from the fraud or gross
negligence or willful misconduct of Lender, its Affiliates or any of their
respective agents, employees and/or representatives); (x) any failure of Lender
to notify Guarantor of any creation, renewal, extension, rearrangement,
modification, supplement, subordination, or assignment of the Guaranteed
Recourse Obligations of Borrower or any part thereof, or of any Loan Document,
or of any release of or change in any security, or of any other action taken or
refrained from being taken by Lender against Borrower or any security or other
recourse, or of any new agreement between Lender and Borrower, it being
understood that Lender shall not be required to give Guarantor any notice of any
kind under any circumstances with respect to or in connection with the
Guaranteed Recourse Obligations of Borrower (excluding any notice that Guarantor
is expressly entitled to, or that Lender is expressly obligated to give, under
this Guaranty), any and all rights to notice Guarantor may have otherwise had
being hereby waived by Guarantor, and Guarantor shall be responsible for
obtaining for itself information regarding Borrower, including, but not limited
to, any changes in the business or financial condition of Borrower, and
Guarantor acknowledges and agrees that Lender shall have no duty to notify
Guarantor of any information which Lender may have concerning Borrower; (xi) if
for any reason that Lender is required to refund any payment by Borrower to any
other party liable for

10

--------------------------------------------------------------------------------



the payment or performance of any or all of the Guaranteed Recourse Obligations
of Borrower or pay the amount thereof to someone else; (xii) the making of
advances by Lender to protect its interest in the Property, preserve the value
of the Property or for the purpose of performing any term or covenant contained
in any of the Loan Documents; (xiii) the existence of any claim, counterclaim,
set off, recoupment, reduction or defense (excluding any defense based upon the
actual payment or full performance of any obligation of Guarantor hereunder)
based upon any claim or other right that Guarantor may at any time have against
Borrower, Lender, or any other Person, whether or not arising in connection with
this Guaranty, the Note, the Loan Agreement, or any other Loan Document;
(xiv) the unenforceability of all or any part of the Guaranteed Recourse
Obligations of Borrower against Borrower, whether because the Guaranteed
Recourse Obligations of Borrower exceed the amount permitted by law or violate
any usury law, or because the act of creating the Guaranteed Recourse
Obligations of Borrower, or any part thereof, is ultra vires, or because the
officers or Persons creating same acted in excess of their authority, or because
of a lack of validity or enforceability of or defect or deficiency in any of the
Loan Documents, or because Borrower’s obligation ceases to exist by operation of
law, or because of any other reason or circumstance (other than the actual
payment or full performance of such obligation), it being agreed that Guarantor
shall remain liable hereon regardless of whether Borrower or any other Person be
found not liable on the Guaranteed Recourse Obligations of Borrower, or any part
thereof, for any reason (other than the actual payment or full performance
thereof) (and regardless of any joinder of Borrower or any other party in any
action to obtain payment or performance of any or all of the Guaranteed Recourse
Obligations of Borrower); (xv) any order, ruling or plan of reorganization
emanating from proceedings under any bankruptcy or similar insolvency laws with
respect to Borrower or any other Person, including any extension, reduction,
composition, or other alteration of the Guaranteed Recourse Obligations of
Borrower, whether or not consented to by Lender; and/or (xvi) any partial or
total transfer, pledge and/or reconstitution of Borrower and/or any direct or
indirect owner of Borrower (regardless of whether the same is permitted under
the Loan Documents).
(b) This Guaranty shall be effective as a waiver of, and each Guarantor hereby
expressly waives to the extent permitted by applicable law:
(i) any and all rights to which Guarantor may otherwise have been entitled under
any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person whatsoever; and
(ii) any right and/or requirement of or related to notice, presentment, protest,
notice of protest, further notice of nonpayment, notice of dishonor, default,
nonperformance, intent to accelerate, acceleration, existence of the Debt and/or
any amendment or modification of the Debt.
24. Representations and Warranties of Guarantor; Covenants of Guarantor. Each
Guarantor (solely on behalf of itself) hereby makes the following
representations and warranties (each of which shall remain materially true and
correct during the term hereof): (a) it is duly organized, validly existing and
in good standing under the laws of its state of formation, and each Guarantor
has all requisite right and power to execute and deliver this Guaranty and to
perform the Guaranteed Recourse Obligations of Borrower; (b) the execution,
delivery and performance

11

--------------------------------------------------------------------------------



of this Guaranty and the incurrence of the Guaranteed Recourse Obligations of
Borrower, now or hereafter owing, and the creation of liens on Guarantor’s
assets (i) are within its powers and (ii) do not require any approval or consent
of, or filing with, any governmental authority or other Person (or such
approvals and consents have been obtained and delivered to the Lender) and are
not in contravention of any provision of law applicable to Guarantor; (c) this
Guaranty and the other Loan Documents to which Guarantor is a party constitutes
when delivered, valid and binding obligations of Guarantor, enforceable in
accordance with their respective terms; (d) Guarantor is not a party to any
indenture, loan or credit agreement, or any lease or other agreement or
instrument, or subject to any restriction, which is likely to have a Material
Adverse Effect; (e) Guarantor has filed all tax returns which are required to be
filed (or obtained proper extensions of time for the filing thereof) and has
paid, or made adequate provision for the payment of, all taxes which have or may
become due pursuant to said returns or to assessments received; (f) the
financial statements and other information pertaining to Guarantor submitted to
Lender are, as of the date thereof, true, complete and correct in all material
respects and do not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading; (g) there is no litigation, at law or in equity, or any proceeding
before any federal, state, provincial or municipal board or other governmental
or administrative agency pending or, to the knowledge of Guarantor, threatened,
or any basis therefor, which involves a risk of any material judgment or
liability not fully covered by insurance (other than any deductible) which is
likely to be adversely determined and if so, would have a Material Adverse
Effect, and no judgment, decree, or order of any federal, state, provincial or
municipal court, board or other governmental or administrative agency has been
issued against Guarantor which has a Material Adverse Effect; (h) the making of
the Loan to Borrower will result in material benefits to Guarantor;
(i) Guarantor (1) has not entered into this Guaranty or any Loan Document with
the actual intent to hinder, delay, or defraud any creditor and (2) has received
reasonably equivalent value in exchange for the Guaranteed Recourse Obligations
of Borrower hereunder and under the Loan Documents; (j) Guarantor is not a
“foreign person” within the meaning of Section 1445(1)(3) of the Internal
Revenue Code; and (k) in addition, Guarantor hereby certifies that its personal
financial statements provided to Lender in connection with the origination of
the Loan did not reflect any assets held in a trust or in any similar legal
entity.
25. Financial Covenants of Guarantor
(a) Guarantor (i) shall keep and maintain complete and accurate books and
records and (ii) shall permit Lender and any authorized representatives of
Lender to have access to and to inspect, examine and make copies of the books
and records, any and all accounts, data and other documents of Guarantor, at all
reasonable times, during normal business hours, at Guarantor’s address for
notices as set forth herein upon the giving of reasonable notice of such intent.
Guarantor shall also provide to Lender, upon Lender’s reasonable request, such
proofs of payments, costs, expenses, revenues and earnings, and other
documentation as Lender may reasonably request, from time to time, and with such
other information, in such detail as may reasonably be required by Lender.
(b) Lender shall have the right, at any time and from time to time upon the
occurrence and continuance of an “Event of Default” hereunder or under the other
Loan Documents, to audit the books and records of Guarantor.

12

--------------------------------------------------------------------------------



(c) During the term hereunder, each Guarantor will furnish or cause to be
furnished to Lender, as soon as available, and in any event within one hundred
thirty-five (135) days after the end of each calendar year, the annual financial
statements of Guarantor, which financial statements shall be prepared by
Guarantor’s independent certified public accountant reasonably acceptable to
Lender prepared in accordance with tax based accounting, and which shall include
Guarantor’s statements of net worth and contingent liabilities. All such
financial statements shall (A) be certified by Guarantor to Lender as true and
correct in all material respects and (B) contain such backup and/or supporting
information as may be reasonably requested by Lender. In addition, Guarantor
shall promptly furnish to Lender any other financial information reasonably
requested by Lender from time to time in respect of Guarantor.
(d) Intentionally omitted.
(e) Guarantor hereby makes the following additional affirmative covenants:
(i) At all times while the Debt remains unsatisfied, Guarantor shall, in the
aggregate, maintain Unencumbered Liquid Assets (as defined below) of not less
than $7,500,000.00.
(ii) Commencing on the date hereof, and at all times thereafter while the Debt
remains unsatisfied, Guarantor shall maintain an aggregate Net Worth (as defined
below) of not less than $75,950,000.00.
(iii) As used above, the following terms shall have the following meanings:
(1) “Net Worth” means Person’s equity calculated in accordance with Acceptable
Accounting Methods as its total assets minus its total liabilities, at any time
and from time to time, and shall (A) be based on market valuations and (B) not
include (x) any Intangible Assets or (y) the value of the Property or
Guarantor’s interest in the Property (or Guarantor’s indirect equity interest in
the Borrower) or in any other asset that is part of the collateral for the Loan.
(2) “Cash and Cash Equivalents” shall mean: (i) United States dollars and
(ii) any of the following which may be liquidated without restrictions within
five (5) Business Days or less: (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than six (6) months from
the date of acquisition; (b) certificates of deposit and Eurodollar time
deposits with maturities of six (6) months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500 million and an S&P Certificate of Deposit Rating
(short term) of A-1 or better or the equivalent by Moody’s; (c) repurchase
obligations with a term of not more than seven (7) days for underlying
securities of the types described in clauses (ii)(a) and (b) above entered into
with any financial institution meeting the qualifications specified in
clause (ii) (b) above; (d) commercial paper having the highest rating obtainable
from Moody’s or S&P, and in each case maturing within six months after the date
of acquisition; and (e) money market funds substantially all the assets of which
are

13

--------------------------------------------------------------------------------



comprised of securities and other obligations of the types described in
clauses (i) and (ii)(a) through (d) above.
(3) “Intangible Assets” shall mean those assets of a Person (whether having
determinate or indeterminate lives) that lack physical substance (other than
accounts receivable) and that are considered under GAAP to be intangibles but,
in any event, shall include, without limitation, goodwill, deferred financing
costs, organizational costs and patent, copyright, franchise, trademark,
customer contracts and relationships, covenants not to compete, technology and
process costs and related amounts and capitalized research and development costs
included on a balance sheet of such Person.
(4) “Unencumbered Liquid Assets” shall be determined by Lender in its reasonable
discretion, at any time and from time to time, and shall mean the “liquid
assets” of Guarantor, free and clear of all liens and shall include only the
following assets of Guarantor as set forth on Guarantor’s balance sheet: (x) all
Cash and Cash Equivalents, and (y) the following, to the extent acquired for
investment or with a view to achieving trading profits (and which may be
liquidated without restrictions within five (5) Business Days or less):
marketable securities owned of record and beneficially by Guarantor and which
are freely tradeable, without any restriction on the New York Stock Exchange,
the American Stock Exchange or NASDAQ.
(iv) Guarantor shall not, at any time while a default in the payment of the
Guaranteed Obligations has occurred and is continuing, either (i) enter into or
effectuate any transaction with any Affiliate, including the payment of any
dividend or distribution to a shareholder, or the redemption, retirement,
purchase or other acquisition for consideration of any stock in Guarantor or
(ii) sell, pledge, mortgage or otherwise transfer to any Person any of
Guarantor’s assets, or any interest therein, in either case, which could have
the effect of reducing the Net Worth of Guarantor.
26. Transfer of Loan. Subject to Article IX of the Loan Agreement, (a) Lender
may, at any time, sell, transfer or assign the Note, the Loan Agreement, the
Security Instrument, this Agreement and the other Loan Documents, and any or all
servicing rights with respect thereto, or grant participations therein or issue
mortgage pass-through certificates or other securities evidencing a beneficial
interest in a rated or unrated public offering or private placement (the
“Securities”). Lender may forward to each purchaser, transferee, assignee,
servicer, participant or investor in such Securities or any credit rating agency
(the foregoing entities hereinafter collectively referred to as the “Investor”)
and each prospective Investor, all documents and information which Lender now
has or may hereafter acquire relating to Guarantor and the Property, whether
furnished by Guarantor, any other guarantor or otherwise, as Lender determines
reasonably necessary or desirable. Guarantor agrees to cooperate with Lender in
connection with any transfer made or any Securities created pursuant to this
Section, including, without limitation, the delivery of an estoppel certificate
required in accordance with the Loan Agreement and such other documents as may
be reasonably requested by Lender. Guarantor shall also furnish, and Guarantor
and any other guarantor hereby consent to Lender furnishing to such Investors or
such prospective Investors, any and all information concerning the financial
condition of the Guarantor and any other guarantor and any and all information
concerning the Property and the Leases as may be requested by Lender, any
Investor or any prospective Investor

14

--------------------------------------------------------------------------------



in connection with any sale, transfer or participation interest.
(b) Upon any transfer or proposed transfer contemplated above and by Section 9.1
of the Loan Agreement, at Lender’s request, Guarantor shall provide an estoppel
certificate to the Investor or any prospective Investor in such form, substance
and detail as Lender, such Investor or prospective Investor may require.
27. Replacement Guarantor. To the extent that any Guarantor is a natural person,
the death or incompetency of such Guarantor shall be an Event of Default
hereunder unless such Guarantor is replaced in accordance with this Section.
Borrower shall be permitted to substitute a replacement guarantor and no “Event
of Default” shall be deemed to have occurred hereunder as a result thereof,
provided, that (a) no other Event of Default hereunder or under and as defined
in the Loan Agreement has occurred and is then continuing, (b) such substitution
is permitted by then applicable REMIC Requirements and (c) and the Replacement
Guarantor Conditions have been satisfied in Lender’s reasonable discretion. As
used herein, the term “Replacement Guarantor Conditions” shall mean (i) within
ninety (90) days after the occurrence of such death or incompetency, Borrower
delivers Lender written notice of its intent to substitute the Guarantor,
(ii) the replacement guarantor is a Satisfactory Replacement Guarantor (as
defined below), (iii) within thirty (30) days after delivery of the written
notice described in clause (i) above, such Satisfactory Replacement Guarantor
shall have executed and delivered to Lender (A) a guaranty of recourse
obligations on substantially the same form as this Guaranty and (B) an
environmental indemnity agreement on substantially the same form as the
Environmental Indemnity Agreement executed by Borrower and Guarantor in
connection with the Loan (subclauses (A), and (B), collectively, the
“Replacement Guaranties”), (iv) Borrower and each other Guarantor hereunder
shall have executed such other reaffirmations of the Loan Documents as Lender
may reasonably require, (v) Lender shall have received (A) a customary legal
opinion of counsel to the Satisfactory Replacement Guarantor with respect to the
enforcement of the Replacement Guaranties and with respect to the due formation,
authority, due execution and delivery of the Satisfactory Replacement Guarantor
Replacement Guaranties, as applicable, and (B) a New Non-Consolidation Opinion
reasonably acceptable to Lender, (vi) Lender shall have received evidence
reasonably satisfactory to Lender that the Guarantor continues to comply with
the Net Worth and Unencumbered Liquid Assets covenants set forth in Section 26
above, (vii) such Satisfactory Replacement Guarantor satisfies Lender’s
then-existing “know your customer” requirements (including, without limitation,
satisfactory credit and other searches customarily conducted by Lender) and
(viii) Borrower shall have reimbursed Lender for all reasonable out-of-pocket
costs and expenses (including reasonable attorneys’ fees and expenses) actually
incurred in connection with satisfying the foregoing. As used herein, the term
“Satisfactory Replacement Guarantor” shall mean a replacement guarantor that
(1) owns a beneficial interest in the Borrower and (2) is approved by Lender in
its sole and absolute discretion. Notwithstanding the foregoing or anything
stated to the contrary herein, a Trust may be dissolved provided that the
following conditions are satisfied: (i) the remaining Trusts together with the
Individual Guarantor continue to satisfy the financial covenants in
Section 25(e), and (ii) Guarantor provides Lender with no less than ten (10)
days prior written notice of such intended dissolution and such notice shall be
accompanied by financial statements for the remaining Guarantors evidencing that
the financial covenants in Section 25(e) are satisfied and such financial
statements shall be certified by Individual Guarantor and compiled by a
certified public accountant.

15

--------------------------------------------------------------------------------



28. Change in Residency. Individual Guarantor hereby represents and warrants
that he is a resident of the State of California and that his primary domicile
is in the State of California.
29. Special State Provisions. Guarantor hereby acknowledges and agrees that
(1) this Guaranty is not secured by the Mortgage or by any real property in the
State of California, and (2) this Guaranty is not governed by or subject to the
laws of the State of California, and the following waivers and other terms and
conditions of this Guaranty are given by Guarantor out of an abundance of
caution at the request of Lender (and that the same forms a material part of the
consideration for Lender to make the Loan) in the event the Loan is ever
characterized as being governed by the laws of the State of California or this
Guaranty is subject to interpretation under the laws of the State of California
(but that it is not Lender’s or Guarantor’s intention to so characterize the
Loan). Subject to the foregoing:
(a) Guarantor hereby expressly waives any and all benefits and defenses under
California Civil Code (“CC”), Section 2787-2855, inclusive, and 2899, 2953 and
3433, including, without limitation, the right to require Lender to (i) proceed
against Borrower or any Guarantor or other pledgor, (ii) proceed against or
exhaust any security or collateral Lender may hold, or (iii) pursue any other
right or remedy for the benefit of Guarantor. Guarantor hereby expressly waives
any and all benefits and defenses under (A) California Code of Civil Procedure
(“CCP”) Section 580a which would otherwise limit Guarantor’s liability after a
non-judicial foreclosure sale to the difference between the obligations
guaranteed herein and the value of the property or interest sold at such
non-judicial foreclosure sale as determined by a fair value hearing or
otherwise, (B) CCP Sections 580b and 580d, which would otherwise limit Lender’s,
right to recover a deficiency judgment with respect to purchase money
obligations and after a non-judicial foreclosure sale, respectively, and (C) CCP
Section 726 which, among other things, would otherwise require Lender to exhaust
all of its security before a personal judgment may be obtained or a deficiency
judgment may be pursued and would limit Guarantor’s liability after a judicial
foreclosure sale to the difference between the obligations guaranteed herein and
the fair value of the property or interest sold at such judicial foreclosure
sale. Notwithstanding any foreclosure of the lien of any deed of trust or
security agreement with respect to any or all real or personal property secured
thereby, whether by the exercise of the power of sale contained therein, by an
action for judicial foreclosure, or by an acceptance of a deed in lieu of
foreclosure, and notwithstanding enforcement of any other guaranty executed in
connection with the Loan Documents, Guarantor shall remain bound under this
Guaranty. Guarantor acknowledges that it has been made aware of the provisions
of CC Section 2856, has read and understands the provisions of that statute, has
had the opportunity to seek the advice of its counsel as to the scope, purpose
and effect of that statute, and based thereon, and without limiting the
foregoing waivers, Guarantor agrees to waive all suretyship rights and defenses
described in CC Section 2856(a).
(b) Without limiting any other waivers herein, Guarantor hereby gives the
following waivers with respect to CC Sections 2856(c) and (d):
(i) Guarantor waives all rights and defenses that the Guarantor may have because
the debtor’s debt is secured by real property. This means among other things:
(A) the creditor may collect from the Guarantor without first foreclosing on any
real or personal

16

--------------------------------------------------------------------------------



property pledged by the debtor; (B) if the creditor forecloses on any real
property collateral pledged by the debtor: (1) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price; (2) the creditor
may collect from the Guarantor even if the creditor, by foreclosing on the real
property collateral, has destroyed any right the Guarantor may have to collect
from the debtor. This is an unconditional and irrevocable waiver of any rights
and defenses the Guarantor may have because the debtor’s debt is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based on CCP Sections 580a, 580b, 580d or 726, CC Sections 2787
through 2855, 2899, 2953 and 3433, and any successor sections, or similar laws
in other states.
(ii) Guarantor waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as
non-judicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Guarantor’s rights of subrogation and reimbursement against
the principal by operation of CCP Section 580d or otherwise.
(c) To the full extent permitted by law, Guarantor waives any and all statutes
of limitations as a defense to any or all of the Guaranteed Obligations.
(d) Guarantor waives any and all provisions of law and equitable principles that
conflict with this Guaranty.
(e) Except as expressly provided in the Loan Documents, Guarantor waives any
right to require Lender, and Lender shall not have any obligation, to provide to
Guarantor any information concerning performance of the Obligations, the ability
of Borrower to perform the Obligations, or any other matter, regardless of what
information Lender may have from time to time.
(f) Until (i) the indefeasible payment in full of all principal, accrued
interest and other amounts payable to the Lender under the Loan Documents, and
(ii) the indefeasible satisfaction in full of the Guaranteed Recourse
Obligations of Borrower, Guarantor waives any and all present and future claims,
remedies, and rights of Guarantor against Borrower, any Guarantor, the
collateral, and any other property, interests in property, or rights to property
of Borrower or any Guarantor (i) arising from any performance by Guarantor
hereunder, (ii) arising from any application of any collateral or any other
property, interests in property, or rights to property of Guarantor to payment
or performance of the Guaranteed Obligations, or (iii) otherwise arising in
respect of the Loan Documents, regardless of whether such claims, remedies, and
rights arise under any present or future agreement, document, or instrument or
are provided by any law, ordinance, regulation, or rule (federal, state, or
local) (including, without limitation, (A) any and all rights of contribution,
exoneration, indemnity, reimbursement, and subrogation (including, without
limitation, any right Guarantor would otherwise have under CC Sections 2847 and
2848), and (B) any and all rights to participate in the rights and remedies of
Lender against Borrower, any Guarantor, and the collateral). Guarantor
understands and acknowledges that Guarantor may, by reason of the foregoing
waivers, incur a partially or totally non-reimbursable liability hereunder,
nevertheless, Guarantor hereby authorizes and empowers Lender to exercise, in
its sole discretion, any right and remedies or any combination thereof,

17

--------------------------------------------------------------------------------



which may then be available, since it is the intent and purpose of Guarantor
that the obligations hereunder shall be absolute, independent and unconditional
under any and all circumstances. For example, but without limiting the
generality of the foregoing, under California law (CCP Section 580d as
interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968) which was
decided prior to the enactment of CCP Section 2856) Guarantor could attempt to
assert a defense to liability under this Guaranty if Lender forecloses
non-judicially against real property security for the Guaranteed Obligations. By
executing this Guaranty, Guarantor: (1) waives and relinquishes any such
defense, (2) agrees that it will not assert that defense in any action or
proceeding which Lender may commence to enforce this Guaranty, and (3)
acknowledges and agrees that Lender is relying on this waiver in entering into
the Loan Documents and making loans and advances thereunder, and that this
waiver is a material part of the consideration which Lender is receiving for
making such loans and advances. Without limiting the generality of the
foregoing, Guarantor waives all rights and defenses arising out of an election
of remedies by Lender even though that election of remedies, such as
non-judicial foreclosure with respect to security for a guaranteed obligation
has destroyed Guarantor’s rights of subrogation and reimbursement against
Borrower by reason of the operation of CCP Section 580d or otherwise.
(g) To the fullest extent permitted by law, Guarantor hereby expressly waives
all rights and benefits under Section 2809 of the California Civil Code
purporting to reduce a guarantor’s obligations in proportion to the principal
obligation.
(h) Guarantor hereby expressly waives any right Guarantor might have to revoke
this Guaranty as to any advances made by Lender to or on behalf of Borrower or
pursuant to the terms of any of the Loan Documents, Guarantor specifically
acknowledging that there is a continuing consideration to Guarantor for this
Guaranty and therefore Guarantor waives and relinquishes the right to revoke or
terminate this Guaranty as provided in California Civil Code Section 2815.
(i) Guarantor consents to the waiver by Borrower of all of its rights under
California Civil Code Section 2822, which provides as follows: "(a) The
acceptance, by a creditor, of anything in partial satisfaction of an obligation,
reduces the obligation of a surety thereof, in the same measure as that of the
principal, but does not otherwise affect it. However, if the surety is liable
upon only a portion of an obligation and the principal provides partial
satisfaction of the obligation, the principal may designate the portion of the
obligation that is to be satisfied; and (b) For purposes of this section and
Section 2819, an agreement by a creditor to accept from the principal debtor a
sum less than the balance owed on the original obligation, without the prior
consent of the surety and without any other change to the underlying agreement
between the creditor and principal debtor, shall not exonerate the surety for
the lesser sum agreed upon by the creditor and principal debtor."
30. Trustee Exculpation. Any trustee (other than Karl Slovin) executing this
Guaranty in its capacity as a trustee is acting solely in such capacity as
trustee and shall be liable solely in such capacity and not personally or
otherwise.


[NO FURTHER TEXT ON THIS PAGE]




18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.




/s/ Karl Slovin
KARL SLOVIN, an individual




SLOVIN PROPERTIES, INC.,
a Delaware corporation


By: /s/ Karl Slovin
Name:  Karl Slovin
Title:  President













--------------------------------------------------------------------------------






KBS SOR US PROPERTIES II LLC, a Delaware limited liability companyBy:KBS
Strategic Opportunity Limited Partnership II, a Delaware limited partnership,
its sole shareholderBy:KBS Strategic Opportunity REIT II, INC., a Maryland
corporation, its sole general partnerBy:/s/ Jeffrey K. WaldvogelChief Financial
Officer






